Citation Nr: 0933048	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral inguinal 
hernias and ventral hernia, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Regional Office 
(RO) decision dated in February 2003 which denied the claim.  

The case was previously before the Board in March 2008 and 
was remanded for additional development.  The case is once 
more before the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Inguinal and ventral hernias were not shown during service or 
for many years thereafter, and the preponderance of the 
evidence shows such disorders are the result of or are 
worsened by a nonservice connected disorder.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
bilateral inguinal hernias and ventral hernia have not been 
met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a March 2008 letter, the Veteran was advised 
of what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The case was thereafter readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private and 
VA treatment records, medical opinions, VA examination 
reports, and hearing testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining 
such evidence.  The Veteran was an active participant in the 
claims process by submitting evidence and medical opinions to 
support his claim.  Therefore, he had actual knowledge of 
what was needed.  In sum, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2008).  Further, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with Allen; however, under the facts of this case, 
the regulatory change does not impact the outcome of the 
appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the Veteran does not contend and the 
evidence does not show that he suffered from inguinal or 
ventral hernias during service.  Rather, the Veteran contends 
that his hernias are related to his service connected 
duodenal ulcer with upper gastrointestinal hemorrhage and 
duodenitis.

The Veteran was hospitalized in 1969 for duodenal ulcer with 
gastrointestinal (GI) hemorrhage and amebic colitis as noted 
by sigmoidoscopy, although no ameba were seen under the 
microscope.  A rectal biopsy at that time was negative.  
Barium enema at that time was reportedly normal.  Upper GI 
study revealed a deformity of the duodenal bulb, but was 
otherwise within normal limits.  He was hospitalized for 
colonic polyps in 1985.

A colon air contrast study in 1992 revealed diverticulosis 
coli.  In August 1994 computerized tomography (CT) scan of 
the pelvis indicated no pertinent abdominal abnormalities, 
apart from bilateral inguinal hernias.  A CT of the abdomen 
revealed only a left renal cyst of benign appearance.  A 
lumbar spine X-ray in 1996 revealed amorphous calcification 
versus radiopaque foreign material on the skin of the 
anterior abdomen, which was not present on films taken one 
week prior.  A September 1998 VA treatment report noted that 
the Veteran has a left inguinal hernia of many years duration 
that was not painful, was small and readily reducible.  No 
right inguinal hernia was found.

A March 1999 VA examination noted the presence of a ventral 
hernia and bilateral inguinal hernias.  In April 1999, a CT 
scan revealed a mesenteric mass with dense calcification, 
which was reportedly present but smaller on a previous CT 
scan of 1994.  It was noted that the scan was markedly 
abnormal, with retraction of the mesentery with extensive 
mesentery calcification and tethering of small bowel loops.  
A small amount of ascites were also noted.
        
In September 2002 the Veteran underwent surgery to repair his 
inguinal and ventral hernias.  However, during surgery it was 
noted that the Veteran had a large mass involving the small 
bowel mesentery.  At this time the ventral hernia was 
repaired.  In October 2002 the Veteran underwent surgery for 
his bilateral inguinal hernias. 

A December 2002 treatment record noted that the Veteran had 
been admitted for ventral hernia surgery and found to have a 
mesenteric mass not clearly identified along with chylous 
fluid in the abdomen.  Following surgery the Veteran had 
accumulated massive amounts of ascites where were not present 
prior to the surgery.  The surgeon opined that this is a 
process that has been ongoing for several years which had 
flared recently and that he believed it is directly 
associated with the Veteran' service connected disability.  
It does not appear that the claims file was reviewed in 
rendering this opinion.

A December 2002 VA examination noted an opinion that it was 
as likely as not that the present problems, the seeding, 
developing of fluid, may be related to some situation the 
Veteran had in the service.  However, it does not appear the 
examiner had reviewed the claims file

The same physician opined in a January 2003 VA examination 
report that the Veteran's inguinal and ventral hernias, and 
seeding of the mesentery with calcific granuloma, were not 
related to the service-connected duodenal ulcer, upper GI 
hemorrhage, and duodenitis.  It is unclear whether the claims 
file was reviewed.
        
In August 2003 the Veteran's surgeon noted that the Veteran 
has previously been service connected for duodenum disease 
and the location of his tumor or adenitis may actually be the 
cause of this disease over a number of years.  The same 
physician opined in July 2004 that the diagnosis of ulcer 
disease as a serviceman was never really substantiated and is 
probably inaccurate.  He noted that the small bowel was 
coiled into two swirls with very shortened mesentery which 
was rock hard.  He stated that this organization of the small 
intestine as well as the inability for it to move through the 
abdomen as is usual for the small bowel, more than likely 
accounts for the GI symptoms occurring since service.  He 
also stated that the ascites probably caused the ventral and 
two inguinal hernias which were repaired in October 2002.  He 
concluded that the veteran has suffered from this chronic and 
incurable condition since his initial complaints while in the 
military.  It does not appear that the physician reviewed the 
entire claims file when rendering his opinions.

An independent medical opinion was obtained from a 
gastroenterologist who reviewed the entire claims file and 
provided a detailed discussion of the evidence.  The 
physician noted that the Veteran did have confirmed duodenal 
ulcer disease which resulted in the GI bleed in 1969.  He 
further noted that mesenteric panniculitis was first 
documented 25 years later and that it was extremely unlikely 
that the condition would smolder for decades if the symptoms 
in service had been due to that condition.  He concluded that 
it was not likely that the Veteran's entire life long history 
of GI complaints dating back to the 1950s is due to 
mesenteric panniculitis.  He reasons that the GI small bowel 
radiographs done during those early years are not suggestive 
of that diagnosis.  He opined that the Veteran most likely 
suffers from two unrelated conditions.  He further reasoned 
that mesenteric panniculitis generally presents in the 6th 
and 7th decade of life, that the findings during the hernia 
surgery are characteristic of mesenteric panniculitis, and 
that those findings are distinctly different from any of the 
upper GI series reports reviewed from earlier decades.  He 
noted that mesenteric panniculitis can present with abdominal 
pain but is unlikely to cause GI bleeding which was the 
complaint in 1969.  Following additional discussion, he 
opined that there is a less than 50 percent probability that 
his hernias and mesenteric panniculitis are related to the 
complaints associated with his upper GI bleed and duodenitis.  
He further noted that mesenteric panniculitis could affect 
the Veteran's hernias but that his service connected upper GI 
bleed and duodenitis would not.

As this opinion was based on a review of the claims file, 
included extensive discussion of the evidence, and a provided 
a complete rationale for the conclusions reached, the Board 
finds it is highly probative.  The other opinions in favor of 
the Veteran's claim were provided without claims file review 
and did not address the prior GI testing conducted in service 
and following service showing objective evidence of duodenal 
ulcer disease but no mention of any mesenteric mass until the 
1990s.  Thus, those opinions are entitled to less probative 
weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

As noted above, there is no evidence of inguinal or ventral 
hernias in service or 
for many years thereafter.  The preponderance of the 
competent evidence reflects that the inguinal hernias were 
either caused by or are worsened by the Veteran's mesenteric 
panniculitis with ascites.  However, the most probative 
evidence indicates that the Veteran's mesenteric panniculitis 
was not shown in service and is not related to the service 
connected gastrointestinal disabilities.  Thus, the 
preponderance of the evidence is against a finding that the 
Veteran's inguinal and ventral hernias were caused or 
aggravated by his service connected disabilities, and the 
claim for service connection is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for bilateral inguinal 
hernias and ventral hernia is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


